Title: To Thomas Jefferson from Thomas Moore, 1 June 1805
From: Moore, Thomas
To: Jefferson, Thomas


                  
                     
                        6th mo 
                        1st. 1805
                     
                  
                  
                     Thos. Jefferson President of the United States has permission to use one of my patent Refrigerators of any size and for any purpose he may think proper. 
                  
                     Thos. Moore 
                     
                  
               